Third District Court of Appeal
                               State of Florida

                      Opinion filed November 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-1514
    Lower Tribunal Nos. F20-6820, F20-6263, F20-14272, F20-14273
                         ________________


                              Arnold Caso,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

     Arnold Caso, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, LINDSEY and GORDO, JJ.

     PER CURIAM.
     Because the trial court's exercise of discretion in ruling on the merits

of a motion to reduce or mitigate sentence pursuant to Florida Rule of

Criminal Procedure 3.800(c) is not subject to appellate review, we dismiss

this appeal. See Smith v. State, 902 So. 2d 293 (Fla. 3d DCA 2005); Graham

v. State, 845 So. 2d 1016 (Fla. 3d DCA 2003). See also Diaz v. State, 931

So. 2d 1002, 1004 (Fla. 3d DCA 2006) (observing that “an order denying a

motion to reduce or mitigate a sentence is not appealable” but may be

treated as a petition for writ of certiorari where the trial court denied the

motion as untimely without reaching the merits).

     Appeal dismissed.




                                     2